DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 11 February 2022, in response to the Office Action mailed 12 November 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Response to Arguments
Applicant’s arguments, see the remarks, filed 11 February 2022, with respect to the amended claims have been fully considered and are persuasive.  The rejections of 1-7 have been withdrawn. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dina Blikshteyn on 17 May 2022.

The application has been amended as follows: 

Please amend claim 21 to read,
21. 	The system of claim 7, wherein the operations further comprise:
propagating, using a neural network of a decoder, the rank of each element of the internal representation to one or more elements in the evaluation set, wherein the rank of the one or more elements identifies the probability of the one or more elements belonging to the anomaly.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various systems for anomaly detection, including utilizing an internal/intermediate representation of the training data.  However, none of the cited art, either alone or in combination appears to teach generating an internal representation of a training dataset using an auto-encoder, generating a multivariate unit normal of the internal representation of the training set, constrained to a multivariate normal distribution, and using the multivariate unit normal and the internal representation to detect anomalies in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 8-20 are cancelled; claims 1-7 and 21-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128